HERSHA HOSPITALITY TRUST 44 Hersha Drive Harrisburg | PA | 17102 p. 717.236.4400 | f. 717.774.7383 hersha.com October 4, 2012 VIA EDGAR Mr. Kevin Woody, Accounting Branch Chief United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Re:Hersha Hospitality Trust Form 10-K for fiscal year ended December 31, 2011 Filed February 29, 2012 File No. 1-14765 Dear Mr. Woody: This letter is submitted on behalf of Hersha Hospitality Trust, a Maryland real estate investment trust (the “Company”), in response to the comments of the staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) with respect to the Company’s filing referenced above, as set forth in your letter dated September 20, 2012, to Mr. Ashish R. Parikh, Chief Financial Officer of the Company. For convenience of reference, each Staff comment contained in your September 20, 2012 comment letter is reprinted below in italics, numbered to correspond with the paragraph numbers assigned in your letter, and is followed by the corresponding response of the Company. Form 10-K for the fiscal year ended December 31, 2011 General 1. We notice that you have used same store metrics within your press release. Please tell us whether management considers these metrics as key performance indicators. If management has determined that these measures are not key performance indicators, please tell us why not. RESPONSE:When acquisitions of hotel properties during a specified period have an impact on the Company’s operating results, so as to make the prior year period incomparable, management considers same store metrics to be key performance indicators.The Company considers same store hotels to be those held by the Company for the entirety of all periods presented.The Company notes for the Staff that “Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations” (“MD&A”) of the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011 (“2011 Form 10-K”) includes a discussion of the impact of acquisitions on the Company’s revenue on page 33 and page 36.In future filings, we will include the following table in the MD&A to supplement the tables similar to those appearing on page 32 of the 2011 Form 10-K: SAME STORE CONSOLIDATED HOTELS: Year Ended Year Ended vs. 2010 % Variance Occupancy % % % Average Daily Rate (ADR) $ $ % Revenue Per Available Room (RevPAR) $ $ % Room Revenues $ $ % Hotel Operating Revenues $ $ % Year Ended Year Ended vs. 2009 % Variance Occupancy % % % Average Daily Rate (ADR) $ $ % Revenue Per Available Room (RevPAR) $ $ % Room Revenues $ $ % Hotel Operating Revenues $ $ % The discussion following this table will include a narrative discussion of fluctuations in same store amounts reflected in this table. 44 Hersha Drive | Harrisburg . PA . 17102 | p. 717.236.4400 | f. 717.774.7383
